Case 8:19-cv-00219-VAP-MRW Document 58 Filed 07/08/20 Page 1of2 Page ID #:1609

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. SACV 19-219 VAP (MRWx) Date July 8, 2020

 

Title Rainey v. Taylor

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: CORRECTED ORDER TO SHOW CAUSE

Judgment Creditor Rainey filed two motions to compel the deposition of Pass Go 2 Win
and 5th Amendment Entertainment in this civil action. (Docket # 54, 55.) Plaintiff noticed the
motions for hearing on July 15 with Judge Wilner. Under the Local Rules of Court, the
responses of the third parties to the motions were due on June 24. However, the Court received
no responsive submission from either party.

A party’s failure to file a required document within a deadline set by local rule or to
cooperate in the submission of a joint discovery motion “may be deemed consent to the granting
[ ] of the motion.” Local Rule 7-12. Therefore, Responding Parties Pass Go 2 Win, 5th
Amendment Entertainment, and Cash Jones are ORDERED TO SHOW CAUSE for the
failure to comply with the joint filing process and to submit a substantive response to the
discovery motion by July 23, at 9 a.m. If the Court does not receive any submission, the motion
will be granted as unopposed under local rule without further proceedings.

The July 15 hearing is taken off calendar without prejudice. The Court will contact the
parties if any hearing is to be reset in this action.

The Clerk is directed to serve this order on the third parties at the addresses listed on the
motion’s proof of service:

Cash Jones Cash Jones
5022 West Avenue N, # 102-56 3053 Rancho Vista Blvd, Suite H-209
Palmdale, CA 93551 Palmdale, CA 93551

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 8:19-cv-00219-VAP-MRW Document 58 Filed 07/08/20 Page 2of2 Page ID #:1610

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. SACV 19-219 VAP (MRWx) Date July 8, 2020

 

Title Rainey v. Taylor

 

Cash Jones
41700 Firenze St.
Lancaster, CA 93536

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
